Citation Nr: 0841573	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a dental disorder and for 
hepatitis C.  

In November 2007, the Board remanded the case to the RO for 
the development of additional evidence.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran does not have irreplaceable missing teeth.

2.  The veteran did not suffer inservice dental trauma; he 
was not a prisoner of war; he does not have a service-
connected disorder that aggravates a dental disorder; he does 
not have service-connected disabilities that are rated at 
100 percent by schedular evaluation; he has not been found to 
be entitled to a 100 percent rate by reason of individual 
unemployability; he does not participate in a VA vocational 
rehabilitation program; and he does not have a dental 
disorder that is complicating another disorder for which he 
currently receives VA treatment.

3.  Affording the veteran the benefit of the doubt, exposure 
to fellow servicemen's blood during combat in Vietnam is a 
risk factor that as likely as not caused the veteran's 
current hepatitis C.


CONCLUSIONS OF LAW

1.  The veteran is not eligible for service connected 
compensation for any dental disorder.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
Diagnostic Codes 9900-9916, 17.161 (2008).

2.  The veteran is not entitled to receive VA dental 
treatment.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2008).

3.  The veteran's current hepatitis C was incurred as a 
result of events during service.  38 U.S.C.A. §§ 1110, 5107; 
 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental Disorder

In February 2004, the veteran requested service connection 
for a dental disorder.  He reported that he had been treated 
during service for pyorrhea, and that several of his teeth 
had fallen out during service.  He reported that since that 
time he had continued to have problems with his teeth.

The veteran's service medical records show dental treatment 
in December 1969.  At that time, cavities were noted in eight 
of the veteran's teeth, and one tooth was extracted.  In a 
medical history completed in February 1971, at the time of 
his separation from service, the veteran checked yes for a 
history of severe tooth or gum trouble.

In September 2007, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran reported that he developed an infection in his mouth 
during service.  He said that the infection was described as 
pyorrhea or trench mouth.  He indicated that the infection 
caused swelling of his gums, and that all of his teeth became 
loose.  He stated that he received treatment, including 
extraction of teeth, during service.  He indicated that VA 
referred him for additional treatment from a private dentist 
soon after separation from service.

In June 2008, the veteran had a VA dental examination.  The 
examining dentist reported having reviewed the veteran's 
claims file.  The dentist noted that the available service 
medical records did not corroborate the veteran's account of 
treatment during service for pyorrhea, or periodontal 
disease.  The dentist observed that eleven of the veteran's 
teeth were missing.  The veteran had retained roots of four 
teeth.  The remaining teeth included very badly broken down 
dentition, multiple caries, and multiple exposed root tips.  
There was surprisingly little mobility of the remaining teeth 
and root tips; but there were a fair number of periodontal 
pockets greater than four millimeters.  The dentist concluded 
that the veteran did not have any dentition that was worth 
saving and the etiology of the condition was neglect.  The 
dentist recommended full dentures, with replacement of all 
missing teeth by prosthesis.  The dentist found that there 
was bone loss related to extractions that occurred after the 
veteran's service.  There was no limitation of motion of the 
jaw.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

VA provides disability compensation and dental treatment for 
certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only, and not 
compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.  The types of dental disorders that may be 
compensable include irreplaceable missing teeth, and disease 
or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  Loss of teeth is compensable only when bone loss 
is through trauma or disease such as osteomyelitis, and not 
due to the loss of the alveolar process as a result of 
periodontal disease, as such loss is not considered disabling 
for VA benefits purposes.  38 C.F.R. § 4.150, Diagnostic Code 
9913, Note.

The veteran has missing teeth; but his missing teeth are not 
irreplaceable.  The VA dentist who examined him in 2008 found 
that all of the missing teeth were replaceable by dentures.  
The regulations at 38 C.F.R. § 4.150, Diagnostic Code 9913 
indicate that periodontal disease, the disorder that the 
veteran reports developed during service, is not a 
compensable condition.  The veteran has not reported any 
traumatic injury of the teeth or jaw.  As he does not have 
any of the conditions listed as compensable dental and oral 
conditions under 38 C.F.R. § 4.150, he is not eligible for 
compensation for any dental disorder.

VA regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  The veteran is not eligible for VA dental 
treatment under any of the classes of eligibility.  

Specifically, he does not have a service connected 
compensable dental disorder, as is required for Class I 
eligibility.  38 C.F.R. § 17.161(a).  Because he was 
discharged from service prior to September 30, 1981, he does 
not qualify for Class II eligibility.  38 C.F.R. § 17.161(b).  
There is no claim or other evidence that he suffered trauma 
to his teeth during service, so he does not qualify for Class 
II(a) eligibility.  38 C.F.R. § 17.161(c).  The veteran was 
not a prisoner of war, so he is not eligible for dental 
treatment under Classes II(b) or II(c).  38 C.F.R. 
§ 17.161(d), (e).

Class IIR provides retroactive eligibility for dental 
treatment under certain circumstances for veterans who 
previously applied for and received VA dental treatment, but 
were denied replacement of missing teeth that were lost 
during service.  In his September 2007 hearing, the veteran 
reported that he had previously received private dental 
treatment authorized by VA.  One of the conditions of 
treatment under Class IIR is that the claimant apply for 
treatment within one year of April 5, 1983.  As the veteran's 
filed his current claim for VA dental benefits in 2004, he is 
not eligible for dental treatment under Class IIR.  38 C.F.R. 
§ 17.161(f).

There is no claim or other evidence that the veteran has a 
dental condition that was aggravated by another service-
connected condition, so he is not eligible for dental 
treatment under Class III.  38 C.F.R. § 17.161(g).  He does 
not have service-connected disabilities that are rated at 100 
percent by schedular evaluation, nor has he been found to be 
entitled to a 100 percent rate by reason of individual 
unemployability.  Therefore, he is not eligible for dental 
treatment under Class IV.  38 C.F.R. § 17.161(h).

The veteran is not participating in a VA vocational 
rehabilitation program, so he is not eligible for dental 
treatment under Class V.  38 C.F.R. § 17.161(i).  He does not 
have a dental condition that is complicating another 
condition that is under VA treatment.  Therefore, he is not 
eligible for dental treatment under Class VI.  38 C.F.R. 
§ 17.161(j).

In summary, the veteran is not eligible for service 
connection for dental conditions for purposes of 
compensation, nor for purposes of receiving VA dental 
treatment.

Hepatitis C

The veteran currently has hepatitis C.  He contends that 
service connection for that disease is warranted for any of 
several reasons.  He asserts that he may have contracted the 
disease as a result of exposure to blood during service, 
which occurred in Vietnam when he handled the wounded and 
dead.  He also contends that his hepatitis C may have 
developed as a result of heavy alcohol consumption.  He 
indicates that he has a history of heavy alcohol consumption 
as self treatment for his service-connected post-traumatic 
stress disorder (PTSD).

On the veteran's February 1971 service separation 
examination, it was noted that the veteran had a behavior 
disorder.  In March 1971, the veteran submitted a claim for 
service connection for skin disorders and for a nervous 
condition, claimed as combat fatigue.  In a March 2004 VA 
mental health examination, the veteran related symptoms such 
as nightmares and flashbacks to traumatic experiences during 
his service in Vietnam.  He indicated that he had experienced 
such symptoms for many years.  He reported that he was a 
heavy drinker for many years.  

The RO granted service connection for the veteran's PTSD  in 
an April 2007 rating decision.  While the veteran did not 
have a combat military occupation specialty, his claimed 
stressful experiences, including multiple attacks on his unit 
were officially confirmed.

The claims file contains records of VA outpatient medical 
treatment of the veteran in 1999 through 2007.  Those records 
indicate that he has received VA treatment from as early as 
1999, and that hepatitis C was diagnosed in 2000.  In the 
November 2007 remand, the Board instructed that the veteran 
should receive a VA medical examination, with a review of the 
claims file, and a medical opinion as to the likely etiology 
of the veteran's hepatitis C.

The report of a May 2008 VA examination indicated that the 
examiner had reviewed the veteran's claims file.  The 
examiner noted the veteran's diagnosis in 2000 of hepatitis 
C.  The examiner noted that the veteran's risk factors for 
hepatitis C included exposure to the blood of wounded 
servicemen whom he assisted during combat, alcohol abuse over 
a period of more than 30 years, and a history of more than 
ten sexual partners over his lifetime.  The veteran denied 
any history any history of transfusions, tattoos, or 
intravenous drug use.  The examiner provided the opinion that 
the veteran's risk factors of blood exposure in service, 
alcohol abuse, and multiple sexual partners were equally 
likely potential etiologies of his hepatitis C.  The examiner 
stated that it was impossible to determine which of those 
factors had caused the veteran's hepatitis C.

The VA examiner concluded that the veteran's exposure during 
service to wounded men's blood is a possible cause of his 
current hepatitis C; that the blood exposure is as likely as 
other risk factors to have caused the hepatitis; and that 
ultimately it is impossible to determine which risk factor 
led to the hepatitis.  The opinion in effect provides that it 
is as likely as not that the blood exposure during service 
caused the hepatitis.  Giving the benefit of the doubt to the 
veteran, as required under 38 U.S.C.A. § 5107, the Board 
grants service connection for the veteran's hepatitis C.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In a January 2004 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.          

An April 2005 statement of the case and a June 2008 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection, for purposes of 
compensation or treatment, for a dental disorder is denied.

Entitlement to service connection for hepatitis C is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


